Citation Nr: 0505296	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-12 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for mitral valve prolapse. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2004, the Board remanded the present matter for 
additional development.  The case has been returned for 
further appellate review.


FINDINGS OF FACT

1.  In-service murmurs and heart size variation were acute 
and resolved.  

2.  The veteran's current mitral valve prolapse and left 
ventricular hypertrophy were not manifest in service and are 
unrelated to service.

3.  Endocarditis was not manifest within one year of service 
separation.  

4.  Mitral valve prolapse and left ventricular hypertrophy 
are not attributable to the veteran's service-connected 
rheumatic fever.  


CONCLUSIONS OF LAW

1.  Mitral valve prolapse and left ventricular hypertrophy 
were not incurred in or aggravated by service and 
cardiovascular disease or endocarditis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).  

2.  Mitral valve prolapse and left ventricular hypertrophy 
are not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a VCAA letter in September 2002.  Moreover, subsequent notice 
letters were sent in May 2003 and March 2004.  In this case, 
the claimant was informed of the duties to notify and assist, 
and to obtain records and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The veteran 
was also provided notice that he should submit pertinent 
evidence in his possession.  He was advised of how and where 
to send this evidence and how to ensure that it was 
associated with his claim.  

VCAA notice was sent in September 2002, May 2003, and March 
2004.  The rating decision was in November 2002, and 
supplemental statements of the case were issued in July 2003 
and November 2004.  Therefore, there was notice followed by 
process.

Thus, in sum, the claimant was informed of the duties to 
notify and assist, and to obtain records, examinations, and 
opinions.  The claimant was specifically advised of the type 
of evidence that would establish the claim.  The claimant has 
been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made reasonable efforts 
to develop the record.  VA examinations and opinions are on 
file.  The records satisfy 38 C.F.R. § 3.326.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided and additional pertinent 
evidence was submitted.  There is no indication that there is 
any additional relevant competent evidence to be obtained 
either by VA or by the claimant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Factual background

Service connection is in effect for rheumatic fever.

The veteran was hospitalized in January and October 1943 for 
nasopharyngitis.  Service chest X-rays in October 1943 and 
January 1944 revealed the veteran's heart size was within 
normal limits.  

The veteran was hospitalized in March 1944 for rheumatic 
fever manifested by polyarthritis, fever, and involvement of 
the mitral and aortic valves.  He was transferred to another 
hospital in June 1944, until October 1944.  A service medical 
record concerning his stay indicates that he was admitted for 
acute active rheumatic fever, manifested by polyarthritis, 
fever, transient valvular murmurs, and variation in X-ray 
size of his heart.  After hospitalization, he was returned to 
duty.

On discharge examination in February 1946, it was reported 
that he had had rheumatic fever in March 1944 and that he had 
no present physical defects from it.  Clinical evaluation 
revealed normal skin and no varicose veins.  His 
cardiovascular system was normal.  His blood pressure was 
120/70.  A chest X-ray was negative.  The examiner opined 
that he met the physical standards for discharge.  

The veteran claimed service connection for rheumatic fever in 
February 1946.  A VA special cardiological examination was 
conducted in July 1949.  The veteran reported that he had had 
no recurrence of rheumatic fever and that he had had 
occasional stiff knees.  Physical examination of his heart 
revealed that it was of normal size on percussion.  The rate 
was 80.  The rhythm was regular.  There were no murmurs.  His 
blood pressure was 124/84.  A standard hopping test 
demonstrated no abnormal findings.  X-ray of his heart was 
normal.  An electrocardiogram was normal.  The diagnoses 
were, no organic heart disease; and no rheumatic fever 
valvular heart disease.

An October 2002 VA electrocardiogram revealed that the aortic 
valve structure and motion was normal and that that there was 
mild prolapse of the mitral valve.  There was no aortic 
stenosis and no aortic insufficiency.  There was no mitral 
insufficiency or stenosis.  The impression was abnormal, left 
ventricular hypertrophy.

On VA examination in October 2002, the examiner reviewed the 
July 1949 note from the VA cardiologist who examined the 
veteran in July 1949, and his diagnoses.  The veteran stated 
that he had not had any diagnosis of heart disease over the 
years, and that he had not had any valvular problems.  He 
indicated that nobody had told him he had a heart murmur 
since 1944.  He had no history of myocardial infarction, 
coronary artery disease, or recurrent rheumatic fever. The 
record in the CPRS from his primary care doctor did not 
mention anything about rheumatic fever or any valvular heart 
disease.  He was not on any valvular heart disease treatment.  
After physical examination, the assessment was reported 
history of rheumatic fever in service with no recurrence 
after discharge.  The examiner noted that an evaluation by a 
cardiologist in 1949 found no evidence of any valvular heart 
disease or rheumatic heart disease, and that the veteran had 
not been diagnosed with any such heart disease since then.  
He also noted that the veteran was not on any treatment for 
rheumatic heart disease or for any cardiac disease.  The 
examiner stated that at the veteran's age of 79, it is not 
unusual to find some abnormalities such as calcified valves 
or some leakage or some degree of stenosis, but that unless 
there is a documented clinically significant valvular heart 
disease, he could not indicate that there was any rheumatoid 
heart disease at this point.

A July 2003 note from the VA physician who conducted the 
October 2002 VA examination reflectes that there was no 
change in his opinion.  The mitral valve condition was 
reported as a mild mitral valve prolapse and that is not 
rheumatic in etiology, in his opinion. 

The VA cardiologist indicated in April 2004 that the veteran 
had rheumatic fever in service and had a heart murmur at that 
time.  He reviewed the veteran's medical records from service 
and his current medical records.  He noted that when the 
veteran was discharged from the service, there were no heart 
murmurs.  He further noted that the veteran was never 
diagnosed with rheumatic heart disease and that he had no 
history of any heart problems including myocardial 
infarction, arrhythmias, or angina.  He stated that the 
veteran's echocardiogram showed mild mitral valve prolapse.  
He stated that the question was whether this is related to 
the veteran's military service and he stated that the answer 
was no.  He noted that physical examination by the veteran's 
primary doctor had revealed no cardiac murmurs or clicks and 
he was currently being treated for left leg edema.  He stated 
that in summary, after reviewing the veteran's medical 
records from military service and from VA, his conclusion was 
that the veteran does not have a service-connected problem 
related to his heart from his rheumatic fever in 1943.  

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Service connection may be granted for cardiovascular disease 
or endocarditis (this term covers all forms of valvular heart 
disease) when it is manifested to a compensable degree within 
one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 
Vet. App. 183, 187 (1993).

Analysis

The veteran has appealed the denial of service connection for 
mitral valve prolapse.  He does not assert that the claimed 
disability was incurred in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

The Board notes that in July 2002, the veteran reported that 
there were lost service medical records and a warehouse fire.  
Service medical records were incorporated into his claims 
folder in 1946.  The United States Court of Appeals for 
Veterans Claims ("Court") has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The analysis below has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

The evidence shows rheumatic fever, murmurs, and heart size 
variation in service.  On service discharge examination in 
February 1946, the veteran's heart was normal.  A special 
cardiological examination was conducted in July 1949 and the 
diagnoses were no organic heart disease and no rheumatic 
fever valvular heart disease.  Mitral valve prolapse and left 
ventricular hypertrophy were first shown in October 2002.  
The VA examiner examined the veteran at that time and 
indicated that he could not indicate that there was any 
rheumatoid heart disease at that point.  He made no change in 
his opinion in July 2003, noting that the mitral valve 
condition was reported as a mild mitral valve prolapse.  A VA 
cardiologist in April 2004 reviewed the veteran's medical 
records and indicated that the veteran's mitral valve 
prolapse was not related to his service.  He reasoned that 
the physical examination by the veteran's primary doctor had 
revealed no murmurs or clicks.  He concluded that the veteran 
did not have a service-connected disability problem related 
to his heart from his rheumatic fever in 1943.  

While the veteran had valvular murmurs and heart size 
variation in service, the evidence shows that they were 
transient.  Valvular heart murmurs were reported to be 
transient in service.  The veteran's cardiovascular system 
and a chest X-ray were normal on service discharge 
examination in February 1946.  The VA special cardiological 
examination in July 1949 found no valvular heart disease and 
his heart size was normal.  There were no murmurs and no 
demonstrated abnormalities on the standard hopping test, and 
an electrocardiogram was normal.  Mitral valve prolapse and 
left ventricular hypertrophy are not shown until many years 
after service and evidence indicates that they are not 
related to service or to the veteran's service-connected 
rheumatic fever.  The VA examiner in April 2004 concluded 
that the veteran did not have a service-connected problem 
related to his heart from his rheumatic fever in 1943.

In summary, there is no competent positive evidence linking 
the veteran's mitral valve prolapse or his left ventricular 
hypertrophy to service or to his service-connected rheumatic 
fever.  Additionally, there is competent evidence indicating 
that they are not related to service or to his 
service-connected rheumatic fever.  

The veteran and his representative, as lay persons, have not 
been shown to be capable of making medical conclusions.  
Thus, their opinions regarding diagnosis and causation are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). 

Additionally, in reference to the text from the Merck Manual 
which was reported in September 2002, and the citation to 
Pathophysiology reported by the representative in February 
2004, since these are not in reference to the veteran in 
particular, they are not competent proof as to the etiology 
of his mitral valve prolapse or left ventricular hypertrophy.  
Libertine v. Brown, 9 Vet. App. 521 (1996).  The Board 
accepts that rheumatic fever may result in cardiac 
complications.  However, the issue is whether this veteran's 
mitral valve prolapse is related to in-service rheumatic 
fever or any incident of service.  In this regard, the 
competent evidence establishes that the remote onset of 
mitral valve prolapse is unrelated to service and unrelated 
to the veteran's rheumatic fever.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  In light of 
the above, service connection for mitral valve prolapse and 
left ventricular hypertrophy is not warranted.  


ORDER

Entitlement to service connection for mitral valve prolapse 
and left ventricular hypertrophy is denied.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


